Title: To James Madison from Erastus Roberts, 18 February 1816
From: Roberts, Erastus
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Lewisville (Ken.)
                            Feb. 18th. 1816.
                        
                    
                    I take it upon myself to communicate to you my wish to be re-appointed in the service if a suitable vacancy should present itself. I take this method because I presume it to be the one most acceptable to government, and also, from your known wish to do justice to the late Army as far as it lays in your power—taking it for granted that every mans’ character, who has served four years and a half in a military capacity, must of necessity be known. Therefore when honors are to be distributed, every consideration must centre in the main question, who are the most worthy? not, who have the most friends?
                    I am confident, so long as honor remains in the nation, that our government will not be approached by flattery or be influenced by the jegune opinions of individuals—that so far as virtue and integrity can be made to rule, they must be seen and admired through every part harmonizing with the whole.
                    My station in the Army, you already know, was very low at first, but before the end of a short war, I rose to the rank of a second Lieutenant. I

have written to the Secretary upon this subject, and I hope I do not give offence by making my request known to you: altho’ I know it is out of the usual course.
                    After failing, as I did, in the commencement of 1809, when I presented letters of recommendation for a commission, (and also an introduction to you Sir). I was determined, the first opportunity that offered, not only to show myself worthy of what I had been refused, but to obtain the rank of a Commissioned Officer by acknowledged merit. I descended at the commencement of the war from every pretention, took upon myself the habilliment and badge of the Soldier, devoted three of the best years of my life to my country, faithfully performed all my ⟨assign?⟩ments, and at the close of the contest my country refuse me the only reward I had gained by my services, or ever expected to gain—that of being held in commission. The other Non-Commissioned Offi⟨cers⟩ who were promoted at the same time I was, are not entitled to ⟨other?⟩ consideration, for it was my pen that procured for them, their preferment. (Pardon me, I say so.) If all the world should pronounce Don Antonio, not to be a man of merit, because foresooth she did not know him, would you believe it?
                    One remark farther: I have never been supported by particular friends. My promotion in the Army has been gained by close attention to duty and the good opinion generally of the Officers under whom I served. At any rate I have exerted myself on all occasions to be useful in my station whether high or low, and am anxious, if you think proper, to be again employed. With sentiments of respect I am Sir, Your obedient Servt.
                    
                        Erastus Roberts,late St. & Q.M. 6th. Regt. Inf.
                    
                